Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 06/01/2020 are made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gokturk et al (US Patent 8345982). 
With regard to claim 21, Golturk et al disclosed using at least one computer processor to perform (refer to Fig. 1):
obtaining, via a graphical user interface, a first input indicating a selection of multiple image portions of the plurality of image portions of the first image (refer to col. 2, lines 59-62),
generating search criteria using the first input indicating the selection of the multiple image portions (refer to 2, lines 62-67); and

With regard to claim 22, Golturk et al disclosed determining search terms corresponding to the multiple image portions; and presenting, in the graphical user interface, the search terms as text in association with the multiple image portions (refer to col. 2, lines 62-col. 3, lines 5).
With regard to claim 23, Golturk et al disclosed submitting a search query, obtained using the search criteria, to a search engine; and obtaining the search results from the search engine (refer to col. 2, lines 62-col. 3, lines 5).
With regard to claim 24, Golturk et al disclosed wherein obtaining a first input indicating a selection of multiple image portions comprises obtaining input indicating a selection of each of the plurality of image portions of the first image (refer to col. 3, lines 33-38).
With regard to claim 25, Golturk et al disclosed wherein the first image comprises an image of a consumer product and the multiple image portions depict features of the consumer product (refer to Figs. 3 and 4).
With regard to claim 26, Golturk et al disclosed further comprising: presenting, in the graphical user interface, the multiple image portions in an ordered sequence (refer to Fig. 5A and 5B).
With regard to claim 27, Golturk et al disclosed updating the search criteria based on a second input obtained via the graphical user interface, the second input indicating a change to the ordered sequence (refer to col. 38, lines 56-64).
With regard to claim 28, Golturk et al disclosed wherein the second input comprises: input indicating an adjustment of positions in which the multiple image portions are presented in 
With regard to claim 29, Golturk et al disclosed updating the search criteria based on a second input obtained via the graphical user interface, the second input indicating a change to a priority associated with an image portion of the multiple image portions (refer to col. 38, 56-64).
Claims 30-40 are similarly analyzed and rejected the same as claims 21-29.
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8582918), (8503782), (8392842), (7933887) and (7274806).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09/08/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669